Citation Nr: 9923678	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  98-13 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for chronic 
lumbosacral strain with degenerative disc disease at L5-S1, 
currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased evaluation for right knee 
injury with chondromalacia, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased evaluation for tinea pedis or 
dyshidrotic eczema, currently evaluated as 10 percent 
disabling.  

5.  Entitlement to an increased evaluation for 
psychophysiological gastrointestinal reaction with 
hyperacidity syndrome, currently evaluated as 10 percent 
disabling.  

6.  Entitlement to an increased (compensable) evaluation for 
hypertension.  

7.  Entitlement to a total rating based upon individual 
unemployabilty due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to December 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim of 
entitlement to service connection for PTSD as well as his 
claims for increased evaluations.  The veteran has also 
appealed a May 1998 rating decision which denied entitlement 
to a total rating based upon individual unemployabilty due to 
service-connected disabilities (TDIU).  The claims of 
entitlement to service connection for PTSD and TDIU will be 
addressed in the Remand section of this decision.  


FINDINGS OF FACT

1.  The veteran has received a diagnosis of PTSD.  

2.  The veteran's chronic lumbosacral strain with 
degenerative disc disease at L5-S1 is manifested by severe 
but not pronounced intervertebral disc syndrome, 
characterized by recurring attacks with intermittent relief.  

3.  The veteran's right knee injury with chondromalacia is 
manifested by not more than slight recurrent subluxation or 
instability.  

4.  The veteran's tinea pedis or dyshidrotic eczema is 
manifested by not more than exfoliation, exudation or itching 
involving an exposed surface or extensive area without 
constant exudation or itching, extensive lesions or marked 
disfigurement. 

5.  The veteran's psychophysiological gastrointestinal 
reaction with hyperacidity syndrome is manifested by not more 
than recurrent epigastric distress with dysphagia and 
regurgitation but without pyrosis, is not accompanied by 
substernal or arm or shoulder pain, nor is it productive of 
considerable impairment of health.

6.  The veteran's hypertension is manifested by diastolic 
pressure under 100 and systolic pressure under 150, without 
medication.


CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim for PSTD.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.304(f) (1998).

2.  The criteria for a 40 percent evaluation for chronic 
lumbosacral strain with degenerative disc disease at L5-S1 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Code 5293 (1998).

3.  The criteria for an increased evaluation for right knee 
injury with chondromalacia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5257 (1998).

4.  The criteria for an increased evaluation for tinea pedis 
or dyshidrotic eczema have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Code 7806 (1998).

5.  The criteria for an increased evaluation for 
psychophysiological gastrointestinal reaction with 
hyperacidity syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.126, 
4.114, Diagnostic Code 9499-7346 (1998).

6.  The criteria for an increased evaluation for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.31, 4.104, Diagnostic Code 7101 
(1996, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations

The veteran asserted that his service-connected conditions 
have worsened and that higher evaluations are warranted.  The 
Board finds that the veteran's claims are plausible and 
capable of substantiation and are therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  A claim that a 
service-connected condition has become more severe is well 
grounded where the veteran asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  The Board also is satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as required under 38 U.S.C.A. 
§ 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  In addition to applicable 
schedular criteria, under 38 C.F.R. §§ 4.40 and 4.45, the VA 
is required to consider whether an increased evaluation could 
be assigned on the basis of functional loss due to pain or 
weakness, to the extent that any such symptoms are supported 
by adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).

The veteran has a history of chronic lumbosacral strain with 
degenerative disc disease at L5-S1 which has been evaluated 
as 20 percent disabling under Diagnostic Code 5293, effective 
from November 1992.  His right knee injury with 
chondromalacia has been evaluated as 10 percent disabling 
under Diagnostic Code 5257, effective from December 1971.  
His psychophysiological gastrointestinal reaction with 
hyperacidity syndrome has also been evaluated as 10 percent 
disabling since December 1971, and is currently rated as an 
unlisted condition, by analogy, under Diagnostic Codes 9499-
7346.  See 38 C.F.R. § 4.27.  Finally, hypertension is rated 
noncompensable under Diagnostic Code 7101, also effective 
from December 1971.  

During VA examination in March 1997, the veteran reported 
increased low back discomfort, intermittent burning in the 
right leg, and pain radiating into the right thigh.  He 
complained that the back pain caused difficulty with lifting 
and carrying and an inability to sit or walk for more than 15 
to 20 minutes at a time.  The veteran was using a cane and 
explained he did so because he occasionally lost his balance.  
He reported that his right knee was constantly painful.  
Swelling was reportedly intermittent.  Walking and standing 
were not affected by his knee pain, but he reported that he 
would avoid stairs.  He stated that he had no symptoms 
related to hypertension and took no medication for this 
condition.  Finally, regarding his psychophysiological 
gastrointestinal reaction, he reported that he experienced 
heartburn after eating but that this was controlled with 
antacid.  

The report of physical examination revealed the following 
blood pressure readings: 134/74 sitting; 126/80 standing; and 
130/78 sitting.  The veteran walked with a cane but 
demonstrated normal gait, posture and weight bearing.  The 
abdomen was moderately obese but otherwise normal.  The right 
knee was normal and without swelling.  Range of motion was 
full but pain was reported with squatting.  There was no 
patellar compression pain, synovial thickening, instability, 
or crepitus.  Muscle development and strength were good.  
Examination of the spine revealed normal curvature with mild 
tenderness to punch in the low lumbar spine as well as over 
the right lumbar paravertebral muscle, without spasm.  Range 
of motion was limited by pain and included forward flexion of 
60 degrees, hyperextension of 20 degrees, but there was full, 
albeit painful, lateral rotation and flexion.  There was no 
sciatic notch tenderness.  Straight leg raising caused low 
back pain on the right and was negative on the left.  There 
was no evidence of neurological loss in the lower 
extremities.  The impression was chronic lumbosacral strain, 
symptomatic with limitation of motion; intermittently 
symptomatic right knee without evidence of objective change; 
hypertension, not found; and, symptoms of hyperacidity 
syndrome, under treatment, (patient denies his GI symptoms 
are stress related.)  X-rays of the low back revealed disc 
space narrowing with associated facet joint sclerosis at L5-
S1, while X-rays of the right knee were unremarkable.  

VA examination of the skin in March 1997 revealed a .5 
centimeter multi-loculated vesicle with erythema, which, on 
microscopic examination, was discovered to be a dermatophyte.  
The veteran reported that he had a foot rash which was 
recurrent in the summertime in the instep area.  The rash 
reportedly responded to some extent to cream medication.  The 
diagnosis was recurrent tinea pedis.  

VA outpatient treatment records dated from January 1995 to 
October 1997 show complaints of chronic low back pain 
occasionally accompanied by tingling and numbness and 
resistant to routine treatment modalities.  In June 1997, the 
veteran reported that he had no complaints of pain and that 
he walked every day.  There was decreased sensation in the 
right lower extremity, but otherwise the findings showed no 
changes.  Blood pressure at that time was 148/90.  Other 
routine blood pressure readings show normal diastolic 
readings and minor elevations in systolic pressure, none over 
150.  

Records from the VA pain clinic show that the veteran was 
seen on three occasions in late 1997 and early 1998 but that 
he was discharged from the clinic after he was primarily 
interested in obtaining a steady supply of pain medication 
and that he was reportedly not interested in therapy or 
behavioral change.  

The veteran was afforded a series of additional VA 
examinations in March 1998.  An evaluation of the skin 
revealed dry scales on the hands and feet but otherwise the 
skin was intact.  The assessment was history and examination 
consistent with dyshidrotic eczema, which at times was severe 
during flare-ups.  It was noted that although the condition 
was partially managed, persistent and occasional flare-ups 
with discomfort were to be expected.  A psychiatric 
evaluation conducted at that time revealed complaints of 
problems with throwing up but noted good control with 
medication.  The relevant diagnosis was neurotic stomach 
disorder.  

An additional VA examination conducted at that time was 
undertaken to evaluate the veteran's low back, right knee, 
hypertension and gastrointestinal reaction.  The veteran 
reported that, since the last time the examiner saw him in 
March 1997, the only change in his condition was that the low 
back was worse.  The pain was reportedly constant, requiring 
him to get injections of pain blocks about every two weeks.  
He reported that he could lift no more than 10 to 15 pounds, 
walk no more than one block, and sit no longer than 15 or 20 
minutes at a time secondary to back pain.  He stated that his 
back would 'knot up' and he took pain relievers and muscle 
relaxants daily.  Complaints relating to the right knee 
included almost constant aching pain, occasional swelling, 
but no history of locking or instability.  The veteran denied 
having hypertension and also denied that he had ever 
experienced gastrointestinal symptoms related to stress but 
did report heartburn adequately controlled by medication.  He 
demonstrated no symptoms of gastrointestinal bleed.  

On examination, blood pressure was 148/86 sitting, 138/78 
standing, and 140/80 sitting.  Gait and posture were normal.  
Gastrointestinal and cardiovascular findings were 
unremarkable.  There was full range of motion of the right 
knee with complaints of pain but no other noted 
abnormalities.  Regarding the low back, the veteran denied 
tenderness to punch over the vertebrae and there was no 
muscle spasm.  Range of motion of the lumbar spine was 
limited, with complaints of pain with forward flexion beyond 
30 degrees and hyperextension beyond 25 degrees.  Range of 
motion was otherwise full.  Straight leg raising caused pain 
on the right.  There was no evidence of neurological deficit 
in the lower extremities.  The impression was chronic 
lumbosacral strain, symptomatic with limitation of motion of 
the lumbosacral spine, degenerative disc disease L5-S1 on X-
ray, functional loss secondary to pain moderate to moderately 
severe; intermittently symptomatic right knee, functional 
loss secondary to pain minimal; hypertension not found; and 
previous diagnosis of psychophysiological gastrointestinal 
reaction with symptoms of hyperacidity syndrome.  

Regarding the veteran's chronic lumbosacral strain, it is 
noted that under Diagnostic Code 5293, a 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks; a 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief; a 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1998).  

As medical evidence of minimal neurological pathology 
associated with the veteran's residuals of herniated nucleus 
pulposus is consistent with the veteran's assertions 
regarding essentially unremitting symptomatology, the 
evidence supports a finding that this disability is severe.  
This assessment is also consistent with that described in the 
most recent VA examination, authored by an examiner who had 
evaluated the veteran on two occasions one year apart.  Both 
the March 1997 and March 1998 examinations show pain on 
straight leg raising and limited flexion and extension 
consistent with the veteran's description of pain and 
tingling in the lower extremities.  The history of severe 
intervertebral disc symptoms is well-established and the 
diagnostic findings of record are fully consistent with the 
severe symptoms described by the veteran.  Such a disability 
picture more nearly approximates a 40 percent evaluation 
under Diagnostic Code 5293.

In cases involving Diagnostic Code 5293, the VA General 
Counsel held in a recent opinion that intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic or lumbar vertebrae.  Therefore, pursuant to Johnson 
v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 
must be considered when a disability is evaluated under this 
diagnostic code.  When a veteran has received less than the 
maximum evaluation under 5293 based on symptomatology which 
includes limitation of range of motion, consideration must be 
given to the extent of the disability under 38 C.F.R. §§ 4.40 
and 4.45, even though the rating corresponds to the maximum 
rating under another diagnostic code pertaining to limitation 
of motion.  See VAOPGCPREC 36-97, 63 Fed.Reg. 31,262 (1998).  

The veteran recently experienced temporary relief with a 
steroid block injection, suggesting that his radiculopathy is 
related to disc disease to a significant degree.  Recent 
examinations have shown no impairment of the veteran's gait 
and balance.  In the Board's judgment, his complaints, when 
viewed in conjunction with the medical evidence of severe 
disc disease, do not demonstrate that the veteran's 
intervertebral disc disease is pronounced.  

Having decided that a 40 percent evaluation is warranted, the 
Board must address whether a higher evaluation is in order.  
Other pertinent diagnostic codes have been considered.  
However, in the absence of evidence of a fractured vertebra 
(DC 5285) or ankylosis (bony fixation) of the lumbar spine 
(Diagnostic Codes 5286 and 5289), there is no basis for 
assignment of an evaluation in excess of the currently 
assigned 40 percent under any other code provision.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289 (1998).  
Thus, the preponderance of the evidence is against an 
assignment of an evaluation in excess of 40 percent.  

Regarding the veteran's right knee injury with 
chondromalacia, slight impairment manifested by recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation under Diagnostic Code 5257, while a moderate 
impairment warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257  (1998).  There is no evidence of 
moderate impairment in this regard.  

There are various diagnostic codes which must be reviewed in 
order to determine whether the veteran is entitled to an 
increased evaluation.  There is no evidence of arthritis, 
therefore, Diagnostic Code 5003, which pertains to arthritis 
symptoms of the knee, is not for application.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).

A 10 percent rating is warranted if flexion is limited to 45 
degrees or if extension is limited to 10 degrees, a 20 
percent rating is warranted if flexion is limited to 30 
degrees or if extension is limited to 15 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261  (1998).  The 
veteran's range of motion of the right knee is full.  Thus, 
the criteria for an increased evaluation under either 5260 or 
5261 are not met. 

Additional pertinent diagnostic codes have been considered.  
However, in the absence of evidence of ankylosis of the knee 
(Diagnostic Code 5256) or dislocated or removed semilunar 
cartilage (Diagnostic Codes 5258, 5259), there is no basis 
for assignment of an evaluation in excess of the currently 
assigned 10 percent under any other code provision.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259 (1998).  

With respect to the veteran's knee contentions under 
38 C.F.R. §§ 4.40 and 4.45, the Board has also considered 
whether an increased evaluation could be assigned on the 
basis of functional loss due to the veteran's subjective 
complaints of pain.  See DeLuca, 8 Vet. App. at 204-05.  
However, an increased evaluation is not warranted on the 
basis of functional loss due to pain or weakness in the 
instant case, as the veteran's symptoms are supported by only 
minimal pathology.  There is full range of motion and an 
absence of muscle weakness.  The veteran's complaints do not, 
when viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination which would warrant a higher evaluation.  
Thus, the preponderance of the evidence is against the 
assignment of a higher evaluation for the right knee 
disability.

The veteran's hypertension has been rated as noncompensable 
or 0 percent disabling under Diagnostic Code 7101, effective 
from 1971.  During the course of this appeal, VA issued 
modifications to the regulations for the evaluation of 
hypertension, effective as of January 12, 1998.  Where the 
law or regulations governing a claim change while the claim 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
effective date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  Id.; Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

Under the former and revised criteria, a compensable 
evaluation (10 percent) for hypertension required a diastolic 
reading that is predominantly 100 or more.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101 (1996, 1998).  The veteran has 
not met the criteria for an increased evaluation because he 
has not had blood pressure readings which satisfy the 
requirement for a 10 percent evaluation.  Thus, the 
preponderance of the evidence is against the assignment of a 
higher evaluation for hypertension.  

Regarding the claim for an increased evaluation for tinea 
pedis or dyshidrotic eczema, Diagnostic Code 7806 provides 
that a condition is rated as 10 percent disabling when there 
is exfoliation, exudation or itching on an exposed surface or 
extensive area.  A 30 percent evaluation is warranted when 
there is constant exudation or itching, extensive lesions or 
marked disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 
7806 (1998).  

The record does not suggest that an evaluation in excess of 
10 percent is warranted.  There is exfoliation, exudation or 
itching on an exposed surface or extensive area but no 
evidence suggests constant exudation or itching, extensive 
lesions or marked disfigurement.  The evidence does show that 
the veteran's skin condition is subject to flare-ups but is 
generally controlled with topical medications.  The condition 
has been predominantly confined to the feet, as reported by 
the veteran in most of his evaluations.  Findings on 
examinations have shown only small areas of rash on the feet.  
Thus, the preponderance of the evidence is against the 
assignment of a higher evaluation for tinea pedis or 
dyshidrotic eczema.  

Regarding the claim for psychophysiological gastrointestinal 
reaction with hyperacidity syndrome, that condition is rated 
as 10 percent disabling by analogy under Diagnostic Codes 
9499-7346.  When a disability has been diagnosed as a 
physical condition and a mental disorder, the rating code 
which represents the dominant (more disabling) aspect of the 
condition will be used.  See 38 C.F.R. § 4.126  Diagnostic 
Code 7346 provides a 30 percent rating for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent evaluation is warranted when there are two or more of 
the symptoms for the 30 percent evaluation of lesser 
severity.  See 38 C.F.R. § 4.115, Diagnostic Code 7346 
(1998).  

The veteran has explained and the record demonstrates that 
his gastrointestinal symptoms are mild and essentially 
include heartburn and vomiting.  The veteran has repeatedly 
stated that the symptoms are well-controlled with medication.  
The clinical record shows virtually no significant 
abnormality.  Overall, the evidence shows no more than two of 
the symptoms required for the 30 percent rating under 
Diagnostic Code 7346.  No medical records suggest nor has the 
veteran urged that these symptoms are productive of 
considerable impairment of health.  Thus, the preponderance 
of the evidence is against the assignment of a higher 
evaluation for psychophysiological gastrointestinal reaction 
with hyperacidity syndrome.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  In particular, the Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for 
any of the aforementioned disabilities.  In the instant case, 
however, there has been no showing that any disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the currently assigned 
evaluations), necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  

Although the veteran has remarked that he avoids all but 
essentially light exertional activity, no examiner prohibited 
the veteran from performing such activity or offered an 
opinion to suggest inability to perform exertional activity.  
The veteran's back disability would certainly be expected to 
interfere with work activities, but the Board does not find 
marked interference with employment as contemplated for 
purposes of an extra-schedular rating.  The veteran has not 
recently required frequent periods of hospitalization.  Under 
these circumstances, the Board determines referral to the RO 
for consideration of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not indicated.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a 40 percent evaluation for chronic 
lumbosacral strain is granted, subject to criteria governing 
the payment of monetary benefits.  

Entitlement to an increased evaluation for right knee injury 
with chondromalacia is denied.

Entitlement to an increased evaluation for tinea pedis or 
dyshidrotic eczema is denied.

Entitlement to an increased evaluation for 
psychophysiological gastrointestinal reaction with 
hyperacidity syndrome is denied.  

Entitlement to an increased evaluation for hypertension is 
denied.  


II.  PTSD and TDIU

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  Service connection for PTSD requires the 
following three elements: [1] medical evidence diagnosing the 
disorder; [2] credible supporting evidence that the claimed 
in-service stressor actually occurred; and [3] a link, 
established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (1998), as amended by Federal Register: 
June 18, 1999 (Volume 64, Number 117); Cohen v. Brown, 10 
Vet. App. 128, 137 (1997).  

In this case, the RO denied the veteran's claim of 
entitlement to service connection for PTSD.  That decision 
was predicated on a finding that, although there was a 
diagnosis of PTSD, related by an examiner to Vietnam 
experiences, there was no objectively verified stressor shown 
by the evidence of record.  The claim was denied, therefore, 
on the basis that it was not well grounded.  

However, the Board's review of the record shows that the 
veteran has submitted a well-grounded claim for service 
connection for PTSD.  Specifically, the record shows that the 
veteran has received a diagnosis of PTSD, has presented lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, and has submitted medical evidence of a 
nexus between service and his diagnoses of PTSD.  See Cohen 
v. Brown, 10 Vet. App. 128, 137 (1998).  As a result, the VA 
has a duty to assist the veteran in the development of his 
claim of entitlement to service connection for PTSD.

In the instant case, the record demonstrates that the veteran 
has received a diagnosis of PTSD; however, there does not 
appear to be evidence of a verified stressor underlying the 
diagnosis.  As such, further development is necessary, 
particularly in light of the Cohen case cited above.  In this 
regard, the veteran was diagnosed with PTSD when examined by 
the VA in March 1998.  This diagnosis, however, was based on 
a history of service provided by the veteran to the examiner. 

Service records indicate that the veteran was stationed in 
Korea and in Vietnam while on active duty, during which time 
he worked as a wheel vehicle mechanic and a general vehicle 
repairman with the 512th Maintenance Company in Korea and 
then as a general vehicle mechanic with the 520th or 500th 
Medical Company and then the 32d Medical Dep. in Vietnam from 
November 1968 to November 1969.  During his VA psychiatric 
evaluation in March 1998, as well as in several written 
communications, the veteran reported that he experienced 
numerous stressful events while serving in Vietnam which 
caused PTSD.  

In particular, the veteran maintained that while he was 
hospitalized in Chu Lai his friend was burned to death in a 
helicopter after leaving the hospital and that the veteran is 
haunted by the vision of the charred remains of his friend.  
He also reported that he was driving a truck between Lon Bien 
and Saigon when he ran over some Vietnamese children.  

The Board notes that the listing of decorations and awards on 
the veteran's DD 214 does not include the Purple Heart, the 
"V" Device, or any other award indicating that the veteran 
had engaged in combat.  Under these circumstances, the Board 
notes that the veteran's lay testimony, by itself, would 
historically not be enough to establish the occurrence of the 
alleged stressors.  However, the Board also notes the recent 
changes made to the criteria for service connection for PTSD 
as set forth in the Federal Register June 18, 1999 (Volume 
64, Number 117), pages 32807-32808.  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1998).

The Board notes that where records available to the rating 
board do not provide objective or supportive evidence of the 
alleged in-service traumatic stressor, it is necessary to 
develop this evidence.  Such development includes providing 
the stressor information to the United States Armed Services 
Center for Research of Unit Records (USASCRUR), formerly 
known as the U.S. Army & Joint Services Environmental Support 
Group, in an attempt to verify the claimed stressors.  

Furthermore, the veteran was found to be disabled and unable 
to work by the Social Security Administration in a July 1996 
decision solely due to an undisclosed psychiatric impairment.  
Records associated with this determination would be helpful 
in assessing the claim for PTSD as well as the claim for a 
total rating based on individual unemployability.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should request the relevant 
records from the Social Security 
Administration.  

2.  The RO should request from the 
veteran, through his representative, a 
comprehensive statement containing as 
much detail as possible regarding the 
alleged in-service stressors.  The 
veteran should once again be asked to 
provide specific details of the claimed 
stressful events during service, such 
as the dates, locations, detailed 
descriptions of events, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignments, or any other identifying 
details. The veteran is advised that 
this information is vitally necessary 
to obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible.

3.  Thereafter, the RO should review 
the file and prepare a summary of all 
the claimed stressors.  This summary 
and a copy of the veteran's DD 214 and 
all associated service documents should 
be sent to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia  
22150-3197.  The USASCRUR should be 
provided with a copy of any information 
obtained above, and should be requested 
to provide any additional information 
that might corroborate the veteran's 
alleged stressors.  The USASCRUR should 
also be requested to furnish the unit 
history for the units the veteran was 
assigned to while in Vietnam.

4.  Following the receipt of a response 
from the USASCRUR, the RO must prepare 
a report detailing the nature of any 
valid stressor which it has determined 
is established by the record.  If no 
stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the 
claims folder.

5.  If any of the claimed stressors is 
verified, the RO should schedule the 
veteran for a VA psychiatric 
examination to determine the diagnosis 
of any and all present psychiatric 
disorders in accordance with DSM-IV.  
All indicated studies, including PTSD 
sub-scales, are to be performed.  The 
RO must provide the examiner the 
summary of any stressors described 
above, and the examiner must be 
instructed that only these events may 
be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms.  The 
examiner must also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should 
comment upon the link between the 
current symptomatology and one or more 
of the in-service stressors found to be 
established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
Copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, should be 
made available to the examiner for 
review.

6.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND, and, if not, 
the RO should implement corrective 
procedures.

7.  When the development requested has 
been completed, the RO should 
readjudicate the claims of entitlement 
to service connection for PTSD and the 
claim for TDIU.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity 
to respond before the record is 
returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

